DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. Applicant's arguments filed on November 21, 2022, regarding rejection of claims 1, 5-12, 16-18, 20, 22, and 45-46 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Fu ‘842 (US 2019/0363842, ), Jung ‘503 (US 2021/0368503), and Shimezawa ‘976 (US 2020/0021976) do not disclose “a receiver that receives a radio resource control (“RRC”) signal and a group-common physical downlink control channel (“PDCCH”) transmission from a base unit,” “where the feedback timing is determined using the RRC signal and the group-common PDCCH,” and “wherein the SPS PDSCH transmission has no corresponding PDCCH transmission to indicate the feedback timing“ (See Remarks, page 9, para 1-2, page 10, para 6).
	First, applicant argues that Jung ‘503 does not disclose receiving a group-common PDCCH (See Remarks, page 9, para 5).
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “receiving a group-common PDCCH,” which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner notes that Jung ‘503 teaches a receiver (FIG. 15, para 173; item 1523) that receives a radio resource control (“RRC”) signal and a group-common physical downlink control channel (“PDCCH”) transmission from a base unit (Table 1, para 56, 58, and 61; downlink control information (DCI) includes HARQ timing indication, transmitted using RRC signaling and group-common PDCCH);
Second, applicant argues that Shimezawa ‘976 discloses HARQ feedback timing that is received by RRC signaling, rather than disclosing receiving PDCCH signaling and whether a SPS PDSCH transmission has a PDCCH transmission to indicate the feedback timing (See Remarks, page 10, para 3). Applicant further argues that Shimezawa ‘976 discloses a PDCCH that corresponds to SPS transmission, rather than disclosing “wherein the SPS PDSCH transmission has no corresponding PDCCH transmission to indicate the feedback timing” (See Remarks, page 10, para 3).
Examiner respectfully disagrees. Examiner notes that Shimezawa ‘976 teaches that timing for HARQ feedback for a received PDSCH is notified by RRC signaling and/or PDCCH signaling (para 199 and 222). Thus, when the timing for HARQ feedback for a received PDSCH is notified by RRC signaling only, the PDSCH transmission has no corresponding PDCCH transmission to indicate the feedback timing. Further, Fu ‘842 discloses a processor (FIG. 3, para 88 and 93; item 330) that determines a feedback timing for a semi-persistent scheduling (“SPS”) physical downlink shared channel (“PDSCH”) transmission (FIG. 3, para 8-9 and 93; processor performs functions of a terminal, including determining HARQ-ACK timing for a SPS PDSCH, according to information sent from a base station). Therefore, Fu ‘842 in combination with Shimezawa ‘976 discloses “wherein the SPS PDSCH transmission has no corresponding PDCCH transmission to indicate the feedback timing”.
B. § 103 rejection of claim 12
Regarding claim 12, as amended, applicant argues the claim is allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claim 12.
C. § 103 rejection of claims 2, 5-11, 16-18, 20, 22, and 45-46
Regarding claims 2, 5-11, 16-18, 20, 22, and 45-46, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1 and 12. Relevant limitations claimed in amended claims 1 and 12 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2, 5-11, 16-18, 20, 22, and 45-46.

Claim Objections
4.	Claim 16 is objected to because of the following informalities:  
“A group-common PDCCH" in claim 16 (line 4) should be replaced with - - the group-common PDCCH - - to be consistent with the first citation of “a group-common physical downlink control channel (“PDCCH”)” in claim 12 (line 2-3).
Claim 16 (line 5) recites “the SPS-RNTI” and it should be - - a SPS radio network temporary identifier (“SPS-RNTI”) - -, as “the SPS-RNTI” lacks antecedent basis, and for the term to be defined at its first use.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 7, 9-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842 (US 2019/0363842, “Fu ‘842”), in view of Jung ‘503 (US 2021/0368503, “Jung ‘503”), and further in view of Shimezawa ‘976 (US 2020/0021976, “Shimezawa ‘976”).
Regarding claims 1 and 12, Fu ‘842 discloses an apparatus (FIG. 1; item 120) comprising:
a receiver (FIG. 3, para 88-89; item 310);
a processor (FIG. 3, para 88 and 93; item 330) that determines a feedback timing for a semi-persistent scheduling (“SPS”) physical downlink shared channel (“PDSCH”) transmission (FIG. 3, para 8-9 and 93; processor performs functions of a terminal, including determining HARQ-ACK timing for a SPS PDSCH, according to information sent from a base station); and
a transmitter (FIG. 3, para 88-89; item 310) that transmits hybrid automatic repeat request acknowledgement (“HARQ-ACK”) feedback to the base unit in a first slot defined by the feedback timing (para 17; HARQ timing indication defines a first slot in which the HARQ for the SPS PDCCH is transmitted, relative to the time slot in which the SPS PDCCH is transmitted), 
the HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received (para 17; HARQ timing indication defines a first slot in which the HARQ for the SPS PDCCH is transmitted, relative to the time slot in which the SPS PDCCH is transmitted; although the reference does not explicitly disclose the HARQ-ACK feedback indicating whether the SPS PDSCH transmission was successfully received, it is obvious to one of ordinary skill in the art that the HARQ-ACK feedback indicates whether the corresponding SPS PDCCH is received successfully, because the purpose of a HARQ is to acknowledge successful transmission of a corresponding signal).
Although Fu ‘842 discloses a receiver, Fu ‘842 does not specifically disclose a receiver that receives a radio resource control (“RRC”) signal and a group-common physical downlink control channel (“PDCCH”) transmission from a base unit. Further, Fu ‘842 does not specifically disclose where the feedback timing is determined using the RRC signal and the group-common PDCCH.
Jung ‘503 teaches a receiver (FIG. 15, para 173; item 1523) that receives a radio resource control (“RRC”) signal and a group-common physical downlink control channel (“PDCCH”) transmission from a base unit (Table 1, para 56, 58, and 61; downlink control information (DCI) includes HARQ timing indication, transmitted using RRC signaling and group-common PDCCH);
where the feedback timing is determined using the RRC signal and the group-common PDCCH (Table 1, para 56, 58, and 61; HARQ feedback timing is a parameter that is notified using RRC signaling and group-common PDCCH; thus, HARQ feedback timing is determined using RRC signaling and group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fu ‘842’s apparatus that determines feedback timing for a SPS PDSCH transmission, to include Jung ‘503’s DCI that includes HARQ timing indication, transmitted using RRC signaling and group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
However, Fu ‘842 in combination with Jung ‘503 does not specifically disclose wherein the SPS PDSCH transmission has no corresponding PDCCH transmission to indicate the feedback timing.
Shimezawa ‘976 teaches wherein the SPS PDSCH transmission has no corresponding PDCCH transmission to indicate the feedback timing (para 199 and 222; timing for HARQ feedback for a received PDSCH is notified by RRC signaling and/or PDCCH signaling; thus, in one of three possible scenarios, timing for HARQ feedback for the received PDSCH is notified by RRC signaling and not PDCCH signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842 and Jung ‘503, to include Shimezawa ‘976’s timing for HARQ feedback for a received PDSCH that is notified by RRC signaling and not PDCCH signaling. The motivation for doing so would have been to provide a technology for implementing reliability improvement and low delay for notification of response information, to implement ultra reliable and low latency communications (URLLC) (Shimezawa ‘976, para 3 and 6).
Regarding claim 5, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 1, as outlined above.
Further, Fu ‘842 teaches feedback timing for the SPS PDSCH transmission (para 8-9; determining HARQ-ACK timing for a SPS PDSCH).
Furthermore, Jung ‘503 teaches wherein to determine the feedback timing, the processor: detects the group-common PDCCH transmission (Table 1, para 58 and 61; HARQ timing is received via a group-common PDCCH)
wherein the group-common PDCCH indicates the feedback timing from a set of values (Table 1, para 58 and 61; HARQ timing is received via a group-common PDCCH, as a set of values - shown in Table 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing that is received via a group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 7, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 5, as outlined above.
Further, Jung ‘503 teaches wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate slot format (Table 1, para 58 and 61; HARQ timing and slot structure information are received via a group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing and slot structure information that are received via a group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 9, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 5, as outlined above.
Further, Jung ‘503 teaches wherein the set of values is configured by RRC signaling (Table 1, para 58 and 61; HARQ timing is received via RRC signaling, as a set of values - shown in Table 1; thus, the set of values is configured by RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing is received via RRC signaling, as a set of values. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 10, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 5, as outlined above.
Further, Jung ‘503 teaches wherein the set of values is predefined (Table 1, para 58 and 61; HARQ timing is received via a group-common PDCCH, as a set of values - shown in Table 1; thus, the set of values is predefined).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing is received via a group-common PDCCH, as a set of values. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claims 11 and 22, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Fu ‘842 teaches the feedback timing for the SPS PDSCH transmission (para 8-9; HARQ-ACK timing for a SPS PDSCH is determined according to information sent from a base station).
Furthermore, Jung ‘503 teaches wherein the RRC signal includes the feedback timing (Table 1, para 56, 58, and 61; downlink control information (DCI) includes HARQ timing indication, transmitted in RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s DCI that includes HARQ timing indication, transmitted in RRC signaling. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
7.	Claims 8, 16, 18, 20, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842, further in view of Jung ‘503, further in view of Shimezawa ‘976, and further in view of Dinan ‘073 (US 2018/0049073, “Dinan ‘073”).
Regarding claim 8, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 5, as outlined above.
Further, Jung ‘503 teaches UE monitoring the feedback timing in the group-common PDCCH (Table 1, para 58 and 61; UE receives HARQ timing via the group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s UE that receives HARQ timing via the group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
However, Fu ‘842, Jung ‘503, and Shimezawa ‘976 does not specifically disclose wherein the RRC signal further configures a user equipment (“UE”) specific field index for UE.
Dinan ‘073 teaches wherein the RRC signal further configures a user equipment (“UE”) specific field index for UE (para 167 and 180; RRC signal configures UE-specific SPS configuration parameters).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to include Dinan ‘073’s RRC signal that configures UE-specific SPS configuration parameters. The motivation for doing so would have been to address the need to support multiple SPS configurations for a UE that supports V2X (Dinan ‘073, para 166).
Regarding claim 16, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 12, as outlined above.
Further, Fu ‘842 teaches feedback timing for the SPS PDSCH transmission (para 8-9; determining HARQ-ACK timing for a SPS PDSCH).
Furthermore, Jung ‘503 teaches wherein the group-common PDCCH indicates the feedback timing from a set of values (Table 1, para 58 and 61; HARQ timing is received via a group-common PDCCH, as a set of values - shown in Table 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method for determining feedback timing for a SPS PDSCH transmission of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to further include Jung ‘503’s HARQ timing that is received via a group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
However, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 does not specifically disclose wherein determining the feedback timing for the SPS PDSCH transmission comprises: detecting a group-common PDCCH transmission using the SPS-RNTI.
Dinan ‘073 teaches wherein determining the feedback timing for the SPS PDSCH transmission comprises: detecting a group-common PDCCH transmission using the SPS-RNTI (para 267; eNB transmits PDCCH with a group RNTI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to include Dinan ‘073’s eNB that transmits PDCCH with a group RNTI. The motivation for doing so would have been to address the need to support multiple SPS configurations for a UE that supports V2X (Dinan ‘073, para 166).
Regarding claim 18, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claim 16, as outlined above.
Further, Jung ‘503 teaches wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate slot format (Table 1, para 58 and 61; HARQ timing and slot structure information are received via a group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s HARQ timing and slot structure information that are received via a group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 20, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claim 16, as outlined above.
Further, Jung ‘503 teaches wherein the set of values is configured by RRC signaling (Table 1, para 58 and 61; HARQ timing is received via RRC signaling, as a set of values - shown in Table 1; thus, the set of values is configured by RRC signaling).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s HARQ timing is received via RRC signaling, as a set of values. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Regarding claim 45, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 16, as outlined above.
Further, Jung ‘503 teaches UE monitoring the feedback timing in the group-common PDCCH (Table 1, para 58 and 61; UE receives HARQ timing via the group-common PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s UE that receives HARQ timing via the group-common PDCCH. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
Furthermore, Dinan ‘073 teaches wherein the RRC signal further configures a user equipment (“UE”) specific field index for UE (para 167 and 180; RRC signal configures UE-specific SPS configuration parameters).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Dinan ‘073’s RRC signal that configures UE-specific SPS configuration parameters. The motivation for doing so would have been to address the need to support multiple SPS configurations for a UE that supports V2X (Dinan ‘073, para 166).
Regarding claim 46, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claim 16, as outlined above.
Further, Jung ‘503 teaches wherein the set of values is predefined (Table 1, para 58 and 61; HARQ timing is received via a group-common PDCCH, as a set of values - shown in Table 1; thus, the set of values is predefined).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to further include Jung ‘503’s HARQ timing is received via a group-common PDCCH, as a set of values. The motivation for doing so would have been to efficiently manage HARQ timing in consideration of slot aggregation (Jung ‘503, para 13).
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842, further in view of Jung ‘503, further in view of Shimezawa ‘976, and further in view of Fu ‘260 (US 2020/0037260, “Fu ‘260”).
Regarding claim 6, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 discloses all the limitations with respect to claim 5, as outlined above.
However, Fu ‘842 in combination with Jung ‘503 and Shimezawa ‘976 does not specifically disclose wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate uplink power adjustment.
Fu ‘260 teaches wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate uplink power adjustment (para 21, 380, 423; HARQ feedback timing information of a group-common DCI and a transmission power control (TPC) command, indicating uplink power adjustment, are both included in a group-common DCI in the PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Fu ‘842, Jung ‘503, and Shimezawa ‘976, to include Fu ‘260’s HARQ feedback timing information of a group-common DCI and a transmission power control (TPC) command, indicating uplink power adjustment, that are both included in the of a group-common DCI in the PDCCH. The motivation for doing so would have been to address the problem of reporting CSI when the active bandwidth part (BWP) of multiple BWPs may be changed at a different time moment (Fu ‘260, para 39).
9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fu ‘842, further in view of Jung ‘503, further in view of Shimezawa ‘976, further in view of Dinan ‘073, and further in view of Fu ‘260.
Regarding claim 17, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 discloses all the limitations with respect to claim 16, as outlined above.
However, Fu ‘842 in combination with Jung ‘503, Shimezawa ‘976, and Dinan ‘073 does not specifically disclose wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate uplink power adjustment.
Fu ‘260 teaches wherein the feedback timing for the SPS PDSCH transmission is included in a portion of the group-common PDCCH used to indicate uplink power adjustment (para 21, 380, 423; HARQ feedback timing information of a group-common DCI and a transmission power control (TPC) command, indicating uplink power adjustment, are both included in a group-common DCI in the PDCCH).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined method of Fu ‘842, Jung ‘503, Shimezawa ‘976, and Dinan ‘073, to include Fu ‘260’s HARQ feedback timing information of a group-common DCI and a transmission power control (TPC) command, indicating uplink power adjustment, that are both included in the of a group-common DCI in the PDCCH. The motivation for doing so would have been to address the problem of reporting CSI when the active bandwidth part (BWP) of multiple BWPs may be changed at a different time moment (Fu ‘260, para 39).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474